Case 2:19-cv-01834-VAP-FFM Document 40 Filed 05/18/20 Page 1 of 1 Page ID #:618

                                                                               JS-6

                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA




     Gladys Interiano,

                               Plaintiff,       2:19-cv 01834-VAP-FFMx

                      v.

     Colonial Life and Accident Insurance                     JUDGMENT

        Company,

                           Defendant




     TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:


       Pursuant to the Court’s Order Granting Plaintiff’s Motion for Partial
 Summary Judgment and Granting in Part, Denying in Part Defendant’s Motion for
 Summary Judgment, the Court enters judgment in favor of Plaintiff on the breach
 of contract claim only, in the amount of $100,000, plus prejudgment interest at
 the statutory rate, and in favor of Defendant on the duty of good faith and fair
 dealing and elder abuse claims, as well as the request for punitive damages.


       IT IS SO ORDERED.


 Dated: May 18, 2020
                                            HON. VIRGINIA A. PHILLIPS
                                            Chief United Stated District Court Judge
